Citation Nr: 1715850	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-18 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1981.  He died in October 2012, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran thereafter moved and jurisdiction over the appeal was transferred to the RO in Honolulu, Hawaii.

In June 2012, the Board remanded the issues for further development.  As will be discussed further, the Board finds that the RO fully complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran's type 2 diabetes mellitus is related to service, to include exposure to Agent Orange. 

2.  The evidence is against a finding that the Veteran's asthma is related to service.  


CONCLUSIONS OF LAW

1.  Type 2 diabetes mellitus was not incurred in or aggravated by service, and may not be presumed related to service or exposure Agent Orange therein.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307, 3.309 (2016). 

2.  Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant were notified in two letters dated in December 2009.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the March 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board June 2012 in order to afford the Veteran a new VA examination and to obtain outstanding medical records.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was afforded a VA examination in July 2012, which the Board finds adequate for adjudication purposes.  The Board also requested the Veteran's post-April 2011 treatment records from the Honolulu VA Medical Center.  In March 2017, the Board received VA records from the Honolulu VA Medical System, dated 2008 - 2013.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).
Type 2 Diabetes Mellitus

At the onset, the Board notes that the Veteran contended at his July 2012 VA examination that his type 2 diabetes mellitus and asthma were diagnosed at K. Hospital in 1982.  The Board requested and received records from the hospital in July 2008, but the earliest treatment records were from 1988.  As such, the Board concludes that treatment records prior to 1988 from K. Hospital do not exist.

The Veteran contended that his type 2 diabetes mellitus was due to exposure to Agent Orange at Fort Polk, Louisiana in Spring 1971.  In a statement in support of his claim, the Veteran indicated that he worked on a variety of military vehicles and equipment which exposed him to hazardous materials and residual herbicides.  Due to his work, the Veteran asserted that he was exposed to various hazardous waste materials found on the equipment, including acids, fuels, gas, paints, and diesel.  The Veteran's military personnel records, however, do not indicate that he was exposed to Agent Orange, nor do they indicate that he served in Vietnam or another location where Agent Orange was tested, stored, or disposed of.  As such, the preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange.

The Veteran urged, in a statement in support of his case, that his high blood sugar level and diagnosis of exogenous obesity in his military records were tell-tale signs of diabetes.  The Board notes that there were several notations of elevated glucose while in service.  In August 1974, the Veteran indicated he would like to be checked for elevated blood pressure and sugar diabetes.  In March 1977, the Veteran's urinalysis indicated negative glucose and his blood glucose was 126.  Despite the readings, the Veteran was not diagnosed with type 2 diabetes mellitus during service.  

In October 2005, the Veteran's fasting glucose was 323, and he was diagnosed with new onset diabetes mellitus.  He attended written and verbal counseling, and received continuous treatment.  

In July 2012, pursuant to the Board remand, the Veteran received a diabetes mellitus medical examination.  The Veteran reported that he had abnormal fasting glucose levels in 1982 during treatment at K. Hospital, and he was placed on a diabetic diet for treatment.  The examiner noted, however, that there were no records to substantiate this claim, apparently based on statements of medical history from the Veteran.  Therefore, based on the absence of records prior to 1988 from K. Hospital and the Veteran's history, which noted that there were no records, the Board finds that there is no indication that such records are available.  Thus, efforts to attempt to locate them are not required.  In light of the October 2005 diagnosis being labeled "new" and the lack of competent medical evidence that the Veteran's diabetes mellitus manifested to a compensable degree within a year of separation from service, the Board finds that presumptive service connection is not applicable.  

The July 2012 examiner also noted that the Veteran was officially diagnosed with diabetes mellitus in October 2005, and it was being managed by a restricted diet and a prescribed oral hypoglycemic agent.  After considering the medical history and statements from the Veteran, the examiner concluded that the diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Despite the Veteran's elevated fasting blood glucose in 1977, the examiner noted that the Veteran was never treated with diabetic medications during service.  Furthermore, the examiner noted that the Veteran did not serve in Vietnam and therefore was not exposed to herbicides which predispose to the subsequent development of diabetes mellitus.  As such, the examiner concluded that the preponderance of documented evidence indicates that the current diabetes mellitus was not related to service and therefore had not continued since service. 

In December 2014, the Veteran's spouse submitted a statement in support of her claim.  The spouse indicated that it was a well-known fact that servicemen have diets that are not only high in protein but also high in cholesterol with accumulation over the years and advancing age contributing to respiratory and cardiovascular medical problems.  She stated that her husband was in constant pain and she believed his rating should be 100 percent.

The more persuasive medical evidence indicates, however, that the Veteran's type 2 diabetes mellitus is not related to service.  The Board finds the July 2012 examination results to be credible and competent, as the examiner provided a thorough rationale with regards to the Veteran's type 2 diabetes mellitus and its lack of connection to his service.  Furthermore, the Board notes that while the Veteran's spouse has given a credible statement with regards to her husband's pain after service, she is not competent to report on the nutritional value of the food in service.  She is also not competent to report on the link between the food in service and respiratory and cardiovascular medical problems.  As such, the Board is unable to afford her statement great probative value.  In light of the competent medical evidence indicating the Veteran's type 2 diabetes mellitus is not related to service, the Board finds that the claim must be denied. 

Asthma

In July 1975, the Veteran complained of a cough, runny nose, sinus tenderness, and a sore throat.  In January 1976, he complained of congestion, malaise, and a cough.  In May 1978, a VA examiner noted that the Veteran had a possible asthma attack, but also indicated that there was no history of asthma.  The examiner noted symptoms, including a cough, and diagnosed the Veteran with sinusitis.  In June 1988, the Veteran received treatment at K. Hospital for complaints of wheezing.  The doctor noted a history of asthma and indicated that the Veteran may have mild asthma or rhinitis.

At the July 2012 VA examination, the VA examiner noted symptoms throughout service, including coughing, and diagnoses of sinusitis, tonsillitis, and the flu.  The examiner also noted there was no in-service medical evaluation or documentation for asthma or for conditions related to asthma.  After considering the Veteran's medical history, the examiner concluded that the Veteran's asthma was less likely than not related to his active duty or had continued since service, to include exposure to hazardous waste.  The examiner reasoned that the medical evaluations for upper respiratory infections never mentioned a diagnosis of asthma and all lung examinations were without wheezing.  He further reasoned that the symptoms noted during service were inconsistent with asthma, and consideration for the possible diagnosis of asthma was absent.  Furthermore, no asthma medications were dispensed during service.  The examiner also noted that the Veteran's claim that he was diagnosed with asthma at K. Hospital in 1983 could not be verified because there was no documentation.  As such, the examiner concluded that the weight of the evidence indicated that the Veteran's asthma was not related to his active duty and therefore has not continued since service, to include exposure to hazardous waste.

The more persuasive medical evidence indicates that the Veteran's asthma is not related to service.  The Board again finds the July 2012 examination findings/opinions to be credible and competent, as the examiner provided a thorough rationale with regards to the Veteran's asthma and its lack of connection to his service.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for asthma and there is no reasonable doubt to be otherwise resolved.  As such, the claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).
ORDER

Entitlement to service connection for type 2 diabetes mellitus is denied.

Entitlement to service connection for asthma is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


